Citation Nr: 0517270	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  04-03 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from March 1983 to February 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision by the 
Department of Veterans Affairs (VA) Oakland, California, 
Regional Office (RO).  That decision denied service 
connection for bilateral hearing loss.

The Board is aware that the RO originally adjudicated the 
veteran's claim as an original claim for service connection.  
However, in accordance with the United States Court of 
Appeals for Veterans Claims (Court) ruling in Barnett v. 
Brown, 8 Vet. App. 1 (1995), the Board is obligated to 
address the issue of new and material evidence regardless of 
whether the RO based its determination on that issue.  Hence, 
the Board will proceed with a determination of whether new 
and material evidence has been submitted to reopen the claim 
of entitlement to service connection for bilateral hearing 
loss.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The RO's October 1989 rating decision, which denied 
service connection for bilateral hearing loss, was not 
appealed following notice of denial to the veteran.

3.  The evidence received since the October 1989 decision 
does not raise a reasonable possibility of substantiating the 
veteran's claim for entitlement to service connection for 
bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The RO decision of October 1989, which denied service 
connection for bilateral hearing loss, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302 (2004).

2.  Evidence received since the October 1989 decision is not 
new and material, and the claim for entitlement to service 
connection for bilateral hearing loss is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), and letters sent to the veteran 
informed him of the information and evidence needed to 
substantiate the claim and complied with the VA's 
notification requirements.  The communications, such as a 
letter from the RO dated in January 2003, provided the 
veteran with a specific explanation of the type of evidence 
necessary to substantiate his claim, as well as an explanation 
of what evidence was to be provided by him and what evidence 
the VA would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the SOC and included a summary of the evidence 
which had been obtained and considered.  The SOC also 
included the requirements that must be met to establish that 
new and material evidence had been submitted to reopen a 
claim for entitlement to service connection.  The basic 
elements for establishing such have remained unchanged during 
the pendency of appeal.  The VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.

The Board has noted that in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) (Pelegrini 
I)), the Court of Appeals for Veterans' Claims (Court) held 
that a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  VCAA notice was 
provided to the veteran in January 2003 before the March 2003 
RO decision that is the subject of this appeal.  The Board 
notes that, although the RO's March 2003 decision adjudicated 
the veteran's claim as if it was an original claim, the 
January 2003 letter providing notice to the veteran informed 
him of what constituted new and material evidence, which 
would allow the veteran to reopen his claim.

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By various informational letters, 
an SOC, and its accompanying notice letter, the AOJ satisfied 
the fourth element of the notice requirements.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded an opportunity for a personal hearing, 
but asked that his hearing be cancelled and the claim 
forwarded to the Board for adjudication.  He was afforded a 
VA examination, and the examination report includes an 
opinion regarding the cause of his disability.  All available 
relevant evidence identified by the veteran was obtained and 
considered.  The claims file contains his service medical 
records and his available post service medical treatment 
records.  

The Board does not know of any additional relevant evidence 
that is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.

II.  Factual Background

Service medical records reflect that, on the January 1983 
entrance examination report, puretone thresholds were as 
follows:

 

A June 1984 audiometric examination noted puretone thresholds 
were as follows:

 

A January 1985 reference audiogram noted puretone thresholds 
were as follows:

 


A reference audiogram dated later in January 1985 noted 
puretone thresholds were as follows:

 

A reference audiogram dated in May 1986 noted puretone 
thresholds were as follows:

 

A November 1986 re-enlistment examination report noted 
puretone thresholds were as follows:

 

The December 1988 separation examination report noted 
puretone thresholds were as follows:

 

The examiner noted that the veteran had bilateral 
sensorineural hearing loss secondary to noise exposure, which 
had improved since 1987.


A June 1989 annual examination report noted puretone 
thresholds were as follows:

 

A June 1989 VA examination report noted that the veteran 
reported a loss of hearing acuity in the low frequencies.  An 
audiogram, conducted in conjunction with the examination, 
noted puretone thresholds were as follows:

 

An October 1989 rating decision denied service connection on 
the basis that the veteran's hearing loss pre-existed service 
and was not aggravated therein.

A March 1992 re-enlistment examination report noted puretone 
thresholds were as follows:

 

A March 2003 VA examination report noted that the examiner 
reviewed the veteran's claims folder.  The veteran reported a 
history of noise exposure working on the flight deck in the 
military, with hearing protection.  The veteran also noted 
some additional exposure with his current job in law 
enforcement, especially when qualifying with weapons.  The 
veteran indicated that he wore hearing protection in 


that capacity.  On examination, puretone thresholds were as 
follows:

 

The examiner noted that the veteran's hearing was within 
normal limits through 1000Hz with borderline normal/mild 
sloping to moderate/moderately severe high-frequency 
sensorineural hearing loss at 2000-8000Hz, bilaterally.  The 
examiner noted that a review of the veteran's service medical 
records reflected essentially the same magnitude of hearing 
loss was present at both the entrance and the separation 
examinations.  She stated that the veteran's hearing loss was 
a pre-existing condition when he entered service and it was 
neither caused by nor aggravated by service.  The examiner 
went on to state that this was the basis of the previous 
denial, and that she concurred with that decision.  She 
concluded by stating that the veteran's hearing loss was not 
likely due to acoustic trauma during service.

A July 2003 private audiology examination noted puretone 
thresholds were as follows:

 

The diagnosis was mild to severe sensorineural hearing loss.

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  Service connection may be 
granted for sensorineural hearing loss, if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. § 1133; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall open the claim and review the former 
disposition of the claim."  Therefore, once an RO decision 
becomes final under section 7105(c), absent submission of new 
and material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a)

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App.  273 (1996).  As noted 
above, the most recent denial of the claim was in October 
1989.  In Evans, the Court indicated that the newly presented 
evidence need not be probative of all the elements required 
to award the claim, but need only tend to prove each element 
that was a specified basis for the last disallowance.  Id. At 
284.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

Because the RO previously denied entitlement to service 
connection for bilateral hearing loss in October 1989, and 
because the veteran did not file a timely appeal, see 
38 U.S.C.A. § 7105(a)-(b); 38 C.F.R. §§ 20.200, 20.302 
(2003), the doctrine of finality as enunciated in 38 U.S.C.A. 
§ 7105(c) applies.  As such, the veteran's claim for this 
benefit may only be reopened if he submits new and material 
evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Barnett v. Brown, 83 F.3d at 1383.  The VA must review all of 
the evidence submitted since the last disallowance, in this 
case the RO's October 1989 rating decision, in order to 
determine whether the claim may be reopened.  See Hickson v. 
West, 12 Vet. App. 247, 251 (1999).

Service connection for a back disorder was initially denied 
in the October 1989 rating decision on the basis that the 
veteran's hearing loss was incurred prior to service, and was 
not aggravated therein.  Of record at the time of this denial 
were the veteran's service medical records and a June 1989 VA 
examination report.  Submitted with the current claim are a 
March 1992 re-enlistment examination report, a March 2003 VA 
examination report, and a July 2003 private audiology 
examination.

As was stated above, in order to reopen a claim by providing 
new and material evidence, the amended regulation separately 
defines "new" as not previously submitted and "material" as 
related to an unestablished fact necessary to substantiate 
the claim.  If the evidence is new and material, the question 
is whether the evidence raises a reasonable possibility of 
substantiating the claim. 38 CFR § 3.156(a).  The Board notes 
that the October 1989 decision denied service connection on 
the basis that the evidence failed to show otherwise then 
that the veteran's hearing loss pre-existed service and was 
not aggravated therein.  This is still the case.  The Board 
notes that the March 2003 VA examiner reviewed the veteran's 
claims folder and, in her opinion, concurred with the October 
1989 rating decision stating that the service medical records 
indicated that the veteran's hearing loss pre-existed service 
and was not aggravated therein.  She went on to specifically 
note that the veteran's hearing loss was not likely due to 
acoustic trauma during service.

In light of the foregoing, the Board must conclude that the 
veteran has not submitted "new" and "material" evidence to 
reopen his claim of service connection for bilateral hearing 
loss since the added evidence neither raises a reasonable 
possibility of substantiating the claim, nor must it be 
considered in the interest of fairness to the veteran.  38 
C.F.R. § 3.156.  The Board notes that the veteran is free to 
reopen his claim at a future time in the event that evidence 
of an appropriate nature should eventually be developed.


ORDER

New and material evidence has not been presented to reopen 
the claim for entitlement to service connection for bilateral 
hearing loss.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


